Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 14-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 14 has been amended to state “wherein the first heat exchanger has a first working fluid operable at a first working temperature range, the second heat exchanger has a second working fluid operable at a second working temperature range, and the second working temperature range is relatively higher than the first working temperature range”. However, in Figure 2 clearly two heat pipes (132 and 134) are shown to connect with one heat exchanger (26). Additionally the specification (para. 27) states “In some embodiments, the first heat pipe 132 includes a 
Claims 15-17 are rejected due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "higher” in claim 6 is a relative term which renders the claim indefinite.  The specification states (para. 27) “For example, working fluid in the first heat pipe 132 could have a relatively low boiling point and relatively low freezing point compared to a relatively high boiling and freezing point of a working fluid in the second heat pipe 134”. Therefore, any difference in the temperatures would constitute “higher” as no threshold has been included within the specification, drawings or claims. Therefore, any two working fluids will have two different working temperature ranges and will meet the scope of the claim. 

Claims 15-17 are rejected due to dependency.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2016/0325657) and in view of Karunasiri et al. (US 5,626,021).
Regarding claim 1, Zhang discloses an occupant support (comprising 10 and 22) comprising a vehicle seat (5) including a cushion (8) and trim (9, para. 15) positioned around at least a portion of the cushion and an occupant-comfort system (10, para. 15, shown in Fig. 1) including a heat transfer station (30, 54, 55, 42, para. 28) positioned in the cushion (as shown in Fig. 1, elements, 30, 42,  are within the cushion therefore even though all components are not within the cushion because some are it meets this limitation.) in spaced-apart relation to the trim (as shown in Fig. 1) and configured to selectively move heat to an occupant in a heating mode and away from the occupant in a cooling mode (para. 22), a heat conductor (30, para. 38) coupled to the heat transfer station (30, 54, 55, 42, as shown in Fig. 2) and configured to communicate heat between the heat transfer station (30, 54, 55, 42, as shown in Fig. 2) as and the occupant and a heat sink (54, para. 28) located in spaced-apart relation to the cushion (Fig. 1) and the heat transfer station and configured to remove heat from the heat transfer station while the occupant-comfort system is in the cooling mode, 
wherein the heat transfer station includes 

	a heat exchanger (55, para. 30) interconnecting the heat mover (thermoelectric device, para. 20) and the heat sink (54), 
	the heat exchanger (55) is configured to remove heat from the heat transfer station, 
	the heat exchanger comprising 
	a working fluid (88) preselected to operate over a range of environmental temperatures including environmental freezing temperatures (para. 44).
Zhang does not specifically disclose a plurality of heat transfer stations wherein each heat transfer station is configured to be controlled individually.
Karunasiri teaches a plurality of heat transfer stations (26, 28, as shown in Fig. 4 which include the heat exchangers 34 and 36) wherein each heat transfer station is configured to be controlled individually (Col. 9 lines 39-56).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the occupant support of Zhang with having a plurality of heat transfer stations wherein each heat transfer station is configured to be controlled individually, as taught by Karunasiri for the purpose of allowing the occupant the ability to operate the heat transfer stations at different conditions from one another as necessitated by a medical condition and for maximum occupant comfort (Col. 10 lines 1-8).

Regarding claim 2, Zhang, as modified, meets the claim limitation as described in the above rejection of claim 1. Further, Zhang discloses each heat exchanger (55, 54, para. 30 of Zhang, 34 and 36 of Karunasiri) comprises each heat pipe (54, where each heat exchanger of Karunasiri would include a respective heat pipe as taught by Zhang).

Regarding claim 4, Zhang, as modified, meets the claim limitation as described in the above rejection of claim 3. Further, Zhang discloses the working fluid (88) comprises a mixture (para. 44, where the mixture of any of the fluids would operate at different working temperature ranges from that of the other working fluid) of a first working fluid having a first working temperature range and a second working fluid having a second, different working temperature range.
Regarding claim 5, Zhang, as modified, meets the claim limitation as described in the above rejection of claim 2. Further, Zhang discloses the heat pipe is a first heat pipe (54, as shown in Fig. 3, where each heat exchanger of Karunasiri would include a respective heat pipe as taught by Zhang) and each heat exchanger (55, 34 and 36 of Karunasiri) comprises a second heat pipe (42, where each heat exchanger of Karunasiri would include a respective heat pipe as taught by Zhang) positioned adjacent to each first heat pipe (forming loop 54, as shown in Fig. 3).
Regarding claim 6, as modified, meets the claim limitation as described in the above rejection of claim 2. Further, Zhang discloses the working fluid (88) is operable at a first working temperature range (para. 44) and is located in a space formed in each heat pipe (para. 44), a second working fluid (44) is operable at a second working temperature range (para. 44 where fluid 44 differs from 88 and therefore has a different temperature range) and is located in a space formed in each second heat pipe (42), and the second working temperature range is relatively higher than the first working temperature range (where the working fluids would not be the same and therefore one would inherently be higher than the other).
Regarding claim 7, Zhang meets the claim limitations as disclosed in the above rejection of claim 5, Further, Zhang discloses the working fluid (44) operable at a first pressure (inherently 
Regarding claim 8, Zhang meets the claim limitations as disclosed in the above rejection of claim 1, Further, Zhang discloses each heat mover (thermoelectric device, para. 20) comprises a thermo-electric device (thermoelectric device, para. 20) configured to move heat (as detailed in paras. 22 and 28) toward the occupant in a heating mode and heat away from the occupant in a cooling mode.
Regarding claim 9, Zhang meets the claim limitations as disclosed in the above rejection of claim 8, Further, Zhang discloses a controller (20) coupled to each heat mover (thermoelectric device, para. 20) and configured to transmit commands to each heat mover (thermoelectric device para. 20) in order to control execution of the heating mode and the cooling mode (para. 22).
Regarding claim 10, Zhang meets the claim limitations as disclosed in the above rejection of claim 1, Further, Zhang discloses the heat sink (54) is configured to provide heat to each heat transfer station (30, 54, 55, 42) via at least one heat exchanger (55) in a heating mode (paras. 22 and 28).
Regarding claim 11, Zhang meets the claim limitations as disclosed in the above rejection of claim 1, Further, Zhang discloses the heat conductor (30) extends from each heat-transfer station (30, 54, 55, 42) outwardly to lie between the cushion (8) and the trim (9, as shown in Fig. 1).
Regarding claim 13, Zhang discloses an occupant support (comprising 10 and 22) comprising 
a vehicle seat (5) including a cushion (8) and trim (9, para. 15) positioned around at least a portion of the cushion (as shown in Fig. 1) and 

wherein the heat transfer station (30, 54, 55, 42, para. 28, as shown in Fig. 1) includes a heat mover (thermoelectric device, para. 20) coupled to the conductor (30), and each heat exchanger (55) is configured to remove heat from each heat transfer station (30, 54, 55, 42, para. 28, as shown in Fig. 1).
Zhang does not explicitly disclose a plurality of heat movers and a plurality of heat exchangers arranged to interconnect the heat movers and the heat sink.
Karunasiri teaches a plurality of heat movers (30, 32, Col. 6 lines 36-39) and a plurality of heat exchangers (34 and 36) arranged to interconnect the heat movers (30, 32, Col. 6 lines 36-39, where each heat exchanger is connected to a plurality of heat movers) and the heat sink (39, 40), for the purpose of providing additional cooling or heating capacity to the occupant
Therefore, it would have been obvious at the time of the effective filing of the application to combine the occupant support of Zhang with having a plurality of heat movers and a plurality of heat exchangers arranged to interconnect the heat movers and the heat sink, as taught by Karunasiri for the purpose of providing additional cooling or heating capacity to the occupant.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2016/0325657), in view of Karunasiri et al. (US 5,626,021), and in further view of Zhou (2004/0244950).
Regarding claim 14, Zhang discloses an occupant support (comprising 10 and 22) comprising 
a vehicle seat (5) including a cushion (8) and trim (9) positioned around at least a portion of the cushion and 
an occupant-comfort system (10, para. 15, shown in Fig. 1) including a heat transfer station (30, 54, 55, 42, para. 28) positioned in the cushion (as shown in Fig. 1, elements, 30, 42,  are within the cushion therefore even though all components are not within the cushion because some are it meets this limitation) in spaced-apart relation (as shown in Fig. 1) to the trim (9) and configured to selectively move heat to an occupant in a heating mode and away from the occupant in a cooling mode (para. 22), a heat conductor (30, para. 38) coupled to the heat transfer station (30, 54, 55, 42, para. 28) and configured to communicate heat between the heat transfer station (30, 54, 55, 42, para. 28) and the occupant (2) and a heat sink (54, para. 28) located in spaced-apart relation to the cushion (as shown in Fig. 1) and the heat transfer station (30, 54, 55, 42, para. 28) and configured to remove heat from the heat transfer station while the occupant-comfort system is in the cooling mode (para. 22 where it is inherent that the cooling side is for the cooling mode and the heating side is for the heating mode), 
wherein the heat transfer station (30, 54, 55, 42, para. 28) includes a heat mover (thermoelectric device, para. 20) coupled to the heat conductor (30), a first heat exchanger (55) interconnecting the heat mover (thermoelectric device, para. 20) and the heat sink (54),,
wherein the first heat exchanger (55) has a first working fluid (88) operable at a first working temperature range (freezing point and boiling point as discussed in para. 44).

Karunasiri teaches a plurality of heat movers (30, 32, Col. 6 lines 36-39) and a plurality of heat exchangers (34 and 36) arranged to interconnect the heat movers (30, 32, Col. 6 lines 36-39, where each heat exchanger is connected to a plurality of heat movers) and the heat sink (39, 40), for the purpose of providing additional cooling or heating capacity to the occupant.
Therefore, it would have been obvious at the time of the effective filing of the application to combine the occupant support of Zhang with having a plurality of heat movers and a plurality of heat exchangers arranged to interconnect the heat movers and the heat sink, as taught by Karunasiri for the purpose of providing additional cooling or heating capacity to the occupant.
Zhou teaches the second heat exchanger (330) has a second working fluid (one of 310 or 320) operable at a second working temperature range (differing boiling points, para. 28), and the second working temperature range is relatively higher than the first working temperature range (where there are two boiling points and temperature ranges and therefore one would be higher than the other of that in Zhang), for the purpose of expanding the thermal dispersion capabilities of the heat pipes (para. 26).
Therefore, it would have been obvious at the time of the effective filing of the application to further modify the occupant support of Zhang with having the second heat exchanger has a second working fluid operable at a second working temperature range, and the second working temperature range is relatively higher than the first working temperature range, as taught by Zhou for the purpose of expanding the thermal dispersion capabilities of the heat pipes (para. 26).
Regarding claim 15, Zhang meets the claim limitations as disclosed in the above rejection of claim 14, Further, Zhang, as modified, discloses each heat exchanger (55, 54, para. 
Regarding claim 16, Zhang meets the claim limitations as disclosed in the above rejection of claim 15. Further, Zhang, as modified, discloses each working fluid (88 of Zhang, one of 310 or 320 of Zhou) is located in a space formed in each respective heat pipe (para. 28 of Zhang and Zhou).
Regarding claim 17, Zh.ng meets the claim limitations as disclosed in the above rejection of claim 16. Further, Zhang, as modified, discloses the first working fluid (88 of Zhang, one of 310 or 320 of Zhou) preselected to operate over a range of environmental temperatures including environmental freezing temperatures (para. 44 of Zhang and para. 28 of Zhou).

Response to Arguments
Applicant’s arguments dated 10/7/2020 have been fully considered but they are not persuasive.   The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.
Applicant argues (p. 7 para. 1 to p. 8 para. 1) that Zhang fails to disclose “An occupant support comprising a vehicle seat including a cushion and trim positioned around at least a portion of the cushion and an occupant-comfort system including a plurality of heat transfer station stations positioned in the cushion in spaced- apart relation to the trim.... Furthermore, since each temperature control device 20 is coupled to its own fluid loop 42 and there is only one heat transfer station in each vehicle seat 2, then Zhang also fails to teach "a plurality of heat transfer stations...wherein each heat transfer station is configured to be controlled individually." However, the claims do not specify that the occupant support system be limited to one seat only “a cushion and trim positioned around at least a portion of the cushion and an occupant-comfort system” which is shown in Zhang. Additionally, as the controls in Zhang are independently controlled which would teach heat transfer station is controlled individually. 
Applicant argues (p. 10 1st para.) that Karunasiri fails to teach “wherein the heat transfer station includes a plurality of heat movers coupled to the heat conductor a plurality of heat exchangers arranged to interconnect the heat movers and the heat sink, and each heat exchanger is configured to remove heat from each heat transfer station”. However, in Fig. 2 of Karunasiri the heat exchangers 30 and 32 interconnect via the controller 64 and thus interconnect with the heat movers and heat sink. Further, as provided in the 112(a) rejection above it is unclear how to claimed heat exchangers are connected together as Figs. 2 and 3 do not show a connection between the two heat exchangers but rather as two embodiments. Therefore, the argument is unpersuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as Karunasiri teaches the interconnection of the heat exchangers, it would have been obvious to modify Zhang for the purpose of providing additional cooling or heating capacity to the occupant. Therefore, the argument is unpersuasive.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franz (US 2012/0012281) teaches multiple working fluids with different working temperature ranges (para. 25).
Childress (US 7,059,137) teaches a plurality of thermoelectric cooling units interconnected with a heat sink.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763